Title: General Orders, 31 July 1778
From: Washington, George
To: 


          
            Head-Quarters White-Plains Friday July 31st 1778.
            Parole Ringwood—C.Signs Rye Raymond—
            
          
          At a General Court Martial of the 2nd Line July 22nd 1778—Coll George Gibson President,
            John Jenkins Zechariah Ward, Richard Burk, Michael Carmer William McConklin of the 6th
            Maryland Regiment and Nicholas Fitzgerald of the 7th Maryland Regiment were tried for
            desertion and attempting to get to the Enemy, all found guilty and unanimously sentenced
            to suffer Death.
          Also John Daily of the 7th Maryland Regiment tried for desertion, found guilty and
            sentenced to receive one hundred lashes on his bare back well laid on.
          At the same Court July 23rd Solomon Lyons of the 2nd Virginia Regiment was tried for
            desertion, found guilty and unanimously sentenced to suffer Death—Likewise David
            McClemens of the Delaware Regiment was tried for the same Crime and acquitted.
          His Excellency the Commander in Chief approves the aforegoing sentences; The Sentence
            against John Dailey to be put in Execution tomorrow morning 6 ôClock at the head of the
            Regiment to which he belongs—David McClemens to be immediately released from
            confinement.
        